TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 27, 2016



                                     NO. 03-16-00333-CV


                                Sylvia Garcia Salinas, Appellant

                                               v.

 Austin Independent School District; City of Austin; Travis County, Texas; Travis County
   Healthcare District d/b/a Central Health; and Austin Community College, Appellees




      APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN


This is an appeal from the judgment signed by the trial court on February 23, 2016. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.